                                                           MARTIN I. MELENDREZ, ESQ.
                                                       1
                                                           Nevada Bar No. 7818
                                                       2   BRITANNICA D. COLLINS, ESQ.
                                                           Nevada Bar No. 13324
                                                       3   HAWKINS MELENDREZ, P.C.
                                                           9555 Hillwood Drive, Suite 150
                                                       4
                                                           Las Vegas, Nevada 89134
                                                       5   Phone: (702) 318-8800
                                                           Fax: (702) 318-8801
                                                       6   mmelendrez@hawkinsmelendrez.com
                                                       7   bcollins@hawkinsmelendrez.com
                                                           Attorneys for Defendant Ice Lounge Las Vegas LLC
                                                       8
                                                                                        UNITED STATES DISTRICT COURT
                                                       9
                                                                                                DISTRICT OF NEVADA
                                                      10
                                                      11    K&K PROMOTION INC.,                                   Case No.: 2:21-cv-01055-JCM-DJA
Telephone (702) 318-8800 • Facsimile (702) 318-8801




                                                      12                          Plaintiffs,
       HAWKINS MELENDREZ, P.C.
         9555 Hillwood Drive, Suite 150




                                                      13
             Las Vegas, Nevada 89134




                                                            v.
                                                      14
                                                            MINUS5 CGS, LLC; ICE LOUNGE LAS VEGAS
                                                      15    LLC d/b/a ICEBAR AT THE LINQ                          STIPULATION TO EXTEND TIME TO
                                                      16    PROMENADE,                                            RESPOND TO PLAINTIFF’S
                                                                                                                  COMPLAINT
                                                      17                          Defendants.
                                                      18          Pursuant to Federal Rule of Civil Procedures, the parties, by and through their undersigned
                                                      19   counsel of record, hereby stipulate to extend the time for Defendant ICE LOUNGE LAS VEGAS
                                                      20   LLC (“Defendant”) to respond to Plaintiff’s Complaint (ECF No. 1).
                                                      21   ///
                                                      22
                                                      23   ///
                                                      24
                                                      25
                                                           ///
                                                      26
                                                      27
                                                           ///
                                                      28



                                                                                                            1
                                                       1          Defendant’s response to Plaintiff’s Complaint (ECF No. 1) is currently due on June 30,
                                                       2   2021. The parties agree that Defendants shall have until July 20, 2021 to respond to the Complaint
                                                       3   (ECF No. 1).
                                                       4
                                                       5    DATED this 30TH day of June, 2021.                  DATED this 30TH day of June, 2021.

                                                       6
                                                       7    ________________________
                                                             /s/ Martin I. Melendrez                              /s/ Spencer H. Gunnerson
                                                                                                                ___________________________
                                                            MARTIN I. MELENDREZ, ESQ.                           L. RANDALL JONES, ESQ.
                                                       8    Nevada Bar No. 7818                                 Nevada Bar No. 1927
                                                       9    BRITANNICA D. COLLINS, ESQ.                         SPENCER H. GUNNERSON, ESQ.
                                                            Nevada Bar No. 13324                                Nevada Bar No. 8810
                                                      10    HAWKINS MELENDREZ, P.C.                             CHAD ARONSON, ESQ.
                                                            9555 Hillwood Drive, Suite 150                      Nevada Bar No. 14471
                                                      11
Telephone (702) 318-8800 • Facsimile (702) 318-8801




                                                            Las Vegas, Nevada 89134                             KEMP JONES LLP
                                                      12    Attorneys for Defendant Ice Lounge Las Vegas        3800 Howard Hughes Pkwy 17th Floor
       HAWKINS MELENDREZ, P.C.




                                                            LLC
         9555 Hillwood Drive, Suite 150




                                                                                                                Las Vegas NV 89169
                                                      13
             Las Vegas, Nevada 89134




                                                                                                                Attorneys for Plaintiffs
                                                      14
                                                      15
                                                      16
                                                      17          IT IS SO ORDERED, that Defendant ICE LOUNGE LAS VEGAS LLC have until July 20,

                                                      18   2021 to respond to the Complaint (ECF No. 1).
                                                                              July 12, 2021
                                                      19          DATED:_______________

                                                      20
                                                      21
                                                                                                                __________________________________
                                                                                                    ___________________________________
                                                      22                                                          UNITED STATES DISTRICT JUDGE
                                                                                                    DANIEL J. ALBREGTS
                                                      23                                            UNITED STATES MAGISTRATE JUDGE

                                                      24
                                                      25
                                                      26
                                                      27
                                                      28



                                                                                                            2
